Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 2/12/20, is a CON of 16360995, filed on 3/21/19. 16360995 claims priority to prov. appl. 62647303, filed on 3/23/18. The prov. application doesn’t appear to provide support to the metal ion chelator present at a concentration between about 1-50 µg/ml; the effective filing and priority date of the claims is therefore 3/21/19.

Status of Claims
Claims 1-20 are pending as of 2/12/20.
Claims 1-20 were examined and are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi et. al., US 20170189352 (publ. 7/6/2017, filed on 3/10/2017, cited in an IDS), as evidenced by CAS Registry (cited in the IDS), in view of Taneja, USP 10004700 B1 (patented 6/26/2018, filed on 5/16/2017), and further in view of Devouassoux et. al., US 20170088333 (publ. 3/30/2017, cited in the IDS).
The claims are drawn to a method of producing a storage stable ready-to-inject epinephrine composition comprising: combining an aqueous pharmaceutical carrier with epinephrine in an amount such that epinephrine is present in the composition at a 
Sanghvi teaches pharmaceutical epinephrine compositions, and methods of making such compositions, wherein the composition can further comprise a pH agent, an antioxidant, a transition metal complexing agent, a tonicity regulator, a preservative, and/or a solvent (Abstract; para [0002], [0009], [0026-0027]). Sanghvi teaches the compositions to be suitable for injection as well as for ophthalmic delivery (para [0008], [0025]). Epinephrine is taught to be sensitive to oxygen degradation, potentially forming epinephrine sulfonic acid as a degradant (para [0006], [0094]). Sanghvi teaches epinephrine can be in the form of a pharmaceutical salt (para [0028]), and the concentration of epinephrine is taught to range from about 0.01-2 mg/mL, which overlaps with the claimed concentration of equal to or less than 0.07 mg/mL (para [0029]). The pH of the composition is taught to range from about 2.5-5, more preferably from about 3.0-4.5 (para [0138]). Sanghvi teaches one embodiment wherein the transition metal complexing agent is a chelator, with EDTA and EGTA taught as chelators (para [0060], [0065]). A pH agent is taught to comprise a buffer system, with acetic acid, citric acid, phosphate, phosphoric acid, and/or tartaric acid taught as such agents (para [0034], [0069]). Tonicity regulators are taught to include glycerin, mannitol, and/or NaCl (para [0071]). The 2, followed by addition of the active agent, tonicity regulator, pH agent (e.g. buffers), metal chelators, and/or additional components, wherein the oxygen content of the water is in an acceptable range as measured by a WFI USP/EP 02 probe; the composition is further taught to be packaged in a container closure system for storage and distribution (para [0133], [0144-0149]). Sanghvi further teaches the composition to have low levels of total impurities (para [0013]), including less than about 1%, and most preferably less than about 0.1% of degradants after a certain period of shelf life (para [0062-0063], [0080-0082]), wherein shelf-life is taught to include 1 month, 2 months, or longer (para [0129-0130]). Sanghvi teaches another formulation example wherein the concentration of pH lowering agent, i.e. buffer ranges from 2-11 mM (para [0069]; Ex. 1, para [0156]). While not explicitly disclosed, 
Although Sanghvi doesn’t explicitly teach the aqueous carrier has dissolved O2 in an amount of equal to or less than 2 ppm, it is taught that the concentration of oxidative degradants in the composition can be reduced by reducing the amount of oxygen accessible to the composition (para [0101]), as well as that the oxygen content of the water carrier for the composition is in an acceptable range as measured by a WFI USP/EP 02 probe, as discussed previously. As such, it would have been obvious that the O2 content of the water carrier in the composition would have been equal to or less than 2 ppm, in the absence of evidence to the contrary. Sanghvi teaches the vials for packaging the composition can be glass or plastic (para [0144]); therefore, it would have been obvious that plastic vials would have been comprised of a polymer. 
Sanghvi doesn’t teach autoclaving the composition as recited by instant claim 2, or a metallized over container as recited by instant claim 5. 
Taneja teaches pharmaceutical formulations of L-epinephrine, suitable for autoinjection (Abstract; col. 1, lines 5-11). Taneja teaches as part of the processing/preparation/packaging of the epinephrine formulation, the solution is added to sterilized containers, which are then sterilized by autoclaving or steam, under conditions at 121˚C for 10 minutes, which doesn’t degrade epinephrine (col. 3, line 19-col. 4, line 10). 
It would have been prima facie obvious to have incorporated the step of autoclaving the epinephrine composition taught by Sanghvi for sterilization during the preparation of the 
Taneja doesn’t teach a metallized over container as recited by instant claim 5. 
Devouassoux teaches pharmaceutical packaging systems to prevent oxidative degradation of oxygen sensitive drugs, comprising a primary packaging container with an oxygen permeable compound, and a secondary container with very low permeability to oxygen (Abstract; para [0003]). The primary packaging container is taught to include a syringe, vial, or other drug storage container in plastic or glass (para [0004]). The secondary packaging 
It would have been prima facie obvious to have included the steps of packaging the L-epinephrine composition taught by Sanghvi during the preparation/packaging processes of adding the composition to a polymer container, further contained within a metallized over container such as a metal film and autoclaving, in view of Devouassoux. Sanghvi and Taneja teach as discussed previously, while Devouassoux further teaches a packaging system wherein an oxygen sensitive drug such as epinephrine is contained within a primary packaging container, and further contained within a secondary container of very low oxygen permeability, including a metal film. Devouassoux further teaches the packaging system allows for sterilization processes (para [0045]). As such, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated the steps of packaging the L-epinephrine composition taught by Sanghvi during the preparation/packaging processes of adding the composition to a polymer container, further contained within a metallized over container such as a metal film and autoclaving, with a reasonable expectation that degradation due to oxygen would have been further inhibited. 




Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10653646 in view of Sanghvi, US 20170189352. The instant claims are drawn to a method of producing a storage stable ready-to-inject epinephrine composition comprising: combining an aqueous pharmaceutical carrier with epinephrine in an amount such that epinephrine is present in the composition at a concentration of equal to or less than 0.07 mg/mL; wherein substantially all of the epinephrine is an R-isomer; wherein the aqueous carrier has dissolved oxygen in an amount of equal or less than 2 ppm; adjusting the pH of the composition to between 3.0-4.7; including a metal ion chelator selected from EDTA, EGTA, and diethylenetriaminepentaacetic acid, wherein the metal ion chelator is present in the composition at a concentration between about 1-50 µg/mL; packaging the ready to inject composition into a container under an inert gas; and sterilizing the ready to inject composition. The claims of US ‘646 are drawn to an antioxidant free ready to inject epinephrine composition wherein substantially all of the epinephrine is an R-isomer; the 2 equal to or less than 1.5 ppm; and claim 19 recites the composition, after autoclaving, to have impurities of equal to or less than 0.2%, and equal to or less than 1.5% S-epinephrine. Claim 20 of US ‘646 recites the composition to be packaged in a polymer container with a metallized over container. The composition claimed in US ‘646 therefore is comprised of the same components, and has similar characteristics to the epinephrine composition arrived at by the instantly claimed process. While the composition prepared by the instantly claimed process doesn’t exclude an antioxidant as recited by the claims of US ‘646, Sanghvi teaches antioxidants which are clearly included within the composition claimed in US ‘646, namely EDTA, citric acid, and thioglycerol, and optionally excludes sulfites as antioxidants (see para [0055] of Sanghvi), thus meeting the claims of US ‘646. 
The instant claims and the composition claimed in US ‘646 are not patentably distinct, because the instantly claimed process provides a composition that has the same components as the composition claimed in US ‘646, as well as similar characteristics. 
It is noted that a restriction between the composition and method of preparing the composition was not made during prosecution of US ‘646 nor the instant application.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending application 16821689. The instant claims are drawn to a method of producing a storage stable ready-to-inject epinephrine composition comprising: combining an aqueous pharmaceutical carrier with epinephrine in an amount such that epinephrine is present in the composition at a concentration of equal to or less than 0.07 mg/mL; wherein substantially all of the epinephrine is an R-isomer; wherein the aqueous carrier has dissolved oxygen in an amount of equal or less than 2 ppm; adjusting the pH of the composition to between 3.0-4.7; including a metal ion chelator selected from EDTA, EGTA, and diethylenetriaminepentaacetic acid, wherein the metal ion chelator is present in the composition at a concentration between about 1-50 µg/mL; packaging the ready to inject composition into a container under an inert gas; and sterilizing the ready to inject composition. The claims of ‘689 are drawn to a method of administering epinephrine comprising providing a container comprising a sterile, ready to inject epinephrine composition wherein substantially all of the epinephrine is an R-isomer; the epinephrine concentration is equal to or less than 0.07 mg/mL; a metal ion chelator selected from EDTA, EGTA, and diethylenetriaminepentaacetic acid at a concentration of 1-50 µg/mL (see claims 10-11); and total impurities of equal or less than 0.7% and equal to or less than 2% S-epinephrine after one month storage. Claim 12 of ‘689 further recites a buffer between 1-25 mM; claim 3 recites the composition to be autoclaved; claim 13 recites a tonicity agent selected from NaCl, glycerol, thioglycerol, mannitol, lactose, and dextrose; claim 15 recites dissolved O2 equal to or less than 1.5 ppm; and claim 14 recites 
It is noted that a restriction between a method of making and a method of using the composition was not made during prosecution of ‘689 nor the instant application.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application 16821785 in view of Sanghvi, US 20170189352. The instant claims are drawn to a method of producing a storage stable ready-to-inject epinephrine composition comprising: combining an aqueous pharmaceutical carrier with epinephrine in an amount such that epinephrine is present in the composition at a concentration of equal to or less than 0.07 mg/mL; wherein substantially all of the epinephrine is an R-isomer; wherein the aqueous carrier has dissolved oxygen in an amount of equal or less than 2 ppm; adjusting the pH of the composition to between 3.0-4.7; including a metal ion chelator selected from EDTA, EGTA, and diethylenetriaminepentaacetic acid, wherein the metal ion chelator is present in the composition at a concentration between about 1-50 µg/mL; packaging the ready to inject composition into a container under an inert gas; and sterilizing the ready to inject composition. The claims of ‘785 are drawn to a sterile, storage stable ready to inject epinephrine composition 2 concentration equal to or less than 1.5 ppm. The composition claimed and prepared by the process claimed in ‘785 therefore is comprised of similar components, and has similar characteristics to the epinephrine composition arrived at by the instantly claimed process. While the claims of ‘785 don’t explicitly recite EDTA, EGTA, or diethylenetriaminepentaacetic acid as the metal ion chelators; and a tonicity agent selected from NaCl, glycerol, thioglycerol, mannitol, lactose, and dextrose as recited by the instant claims, it would have been prima facie obvious to have incorporated these components in view of Sanghvi. Sanghvi teaches pharmaceutical epinephrine compositions, and methods of making such compositions, wherein the composition can further comprise a pH agent, an antioxidant, a transition metal complexing agent, a tonicity regulator, a preservative, and/or a solvent (Abstract; para [0002], [0009], [0026-0027]). Sanghvi teaches the compositions to be suitable for injection as well as for ophthalmic delivery (para [0008], [0025]). Epinephrine is taught to be sensitive to oxygen degradation, potentially forming epinephrine sulfonic acid as a degradant (para [0006], [0094]). Sanghvi teaches epinephrine can be in the form of a pharmaceutical salt (para [0028]), and the concentration of epinephrine is taught to range from about 0.01-2 mg/mL, which overlaps with 
It is noted that a restriction between a composition and a method of making the composition was not made during prosecution of ‘785 nor the instant application.

Information Disclosure Statement
The IDS filed on 4/7/20 has been considered. 


Conclusion
Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.